COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Ex parte Joseph Gomez

Appellate case number:    01-20-00004-CR & 01-20-00005-CR

Trial court case number: 1657519 & 1657521

Trial court:              338th District Court of Harris County

        Joseph Gomez has filed a motion to maintain the status quo and permit him to remain
free on bond pending review by the Court of Criminal Appeals.
       The State has filed a petition for discretionary review in the Court of Criminal Appeals.
        We dismiss this motion for lack of jurisdiction. See Vidales v. State, 471 S.W.3d 457, 458
(Tex. Crim. App. 2015) (holding that court of appeals does not retain plenary jurisdiction after a
petition for review is filed in the Court of Criminal Appeals); see also TEX. R. APP. P. 19.2
(providing that plenary power of court of appeals continues after the filing of a petition for
review in the Supreme Court but not extending the rule to the Court of Criminal Appeals).
       It is so ORDERED.

Judge’s signature: _____/s/ Peter Kelly______
                    Acting individually  Acting for the Court


Panel consists of Justices Keyes, Kelly, and Landau.

Date: ___September 3, 2020____